Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered May 15, 1986, convicting him of burglary in the first degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; see also, People v James, 112 AD2d 380). Brown, J. P., Kunzeman, Kooper and Balletta, JJ., concur.